Title: To John Adams from James McHenry, 17 June 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 17 June 1799.

I have the honour to inclose you, letters from Major General Pinckney under date, the 12th of March 19 & 20th of April, and 9th & 29th of May ulto. These will give you a continued detail of his movements and opinions, since the receipt of his instructions, and situation of things, on part of the Southern frontier. I also inclose copies of my letters to him of the 10th and 13th of June Inst.
With the greatest respect I have the honour to be Sir / Your most obt & hble St

James McHenry